The appellees brought an action of unlawful entry and detainer in the county court against the appellant. Appellees claim the right to possession to a certain tract of land by virtue of a written instrument and their note executed in payment of a one year lease of the lands. The appellant defending because as the wife of the lessor, she contended the premises were exempt as a homestead and could not be leased so as to deprive her of the right of occupancy thereof.
In the county court, there was a judgment for the lessees which was appealed to the circuit court and there affirmed, and the case is prosecuted here.
This case was submitted to this court on October 31, 1938. In the court below and here, the appellees, the lessees of the premises, did not claim a right of occupancy beyond October 10, 1938. Therefore, when the case was submitted to us it had become moot. We therefore of our own motion dismiss the appeal. See McKinnon v. Poole, 142 Miss. 416, 107 So. 550; Yates v. Beasley,133 Miss. 301, 97 So. 676.
Appeal dismissed.